Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and CLM Amendments received on 05/27/2022.

Claim Rejections - 35 USC § 112
3.       In view of Applicant’s argument [Remarks] and amendments filed 05/27/2022, claim rejection(s) with respect to 35 USC 112(b) have been fully considered and the rejection of claims 3 and 8 under 35 U.S.C. 112(b) is withdrawn.


Examiner’s Statement of Reasons for Allowance
4.       Claims 1 and 3-10 are allowed.

5.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 1 as follows: 
“receive a print job from an information processing apparatus;
store the received print job in a storage device in association with identification information of a user;
perform a log-in process of a user;
identify at least one print job stored in association with user identification information of the user who is logged in the image processing apparatus; and
control the operation device to display, depending on a number of the identified at least one print job without a user instruction, one of a first object and a second object on a function selection screen displayed when the user is logged in, 
wherein the first object is an object for instructing an execution of the at least one print job without displaying a list of the at least one print job, and 
wherein the second object is an object for instructing a display of the list of the at least one print job.”

In the primary prior art record, Kawanishi (US PG. Pub. 2019/0361635 A1) teaches in Fig. 13, Sect. [0067] a diagram that shows an example of a setting screen of a setting for whether to require a password for printing of the secure job in the system software 301, executed by the CPU 202 of the image forming apparatus 102. In this setting screen, the “setting to require password for printing/image displaying of my job” can be changed. When the setting is turned ON, the password is required for printing of the secure job. When the setting is turned OFF, the password is unnecessary for printing of the secure job. When the user selects an ON button 1302 or an OFF button 1303 and presses an OK button 1305, the storage control unit 305 stores a setting value in the HDD 205. When the user presses a cancel button 1304, the UI control unit 302 terminates display of this setting screen. The setting value of the setting designated by the user in this screen is managed using a table illustrated in FIG. 18 and is held by the HDD 205. The job management unit 307 can refer to a setting value 1801 at an optional timing.

	In the secondary prior art of record, Inoue (US PG. Pub. 2018/0217797 A1) discloses in Figs. 5A-5H, Sect. [0042]-[0050] FIG. 5A illustrates a state in which the image processing apparatus 1 has executed no job or has deleted all the setting histories of the jobs displayed in the integrated history 509. FIG. 5B illustrates a home screen displayed after the user A executes a copy job in the state of FIG. 5A. In FIG. 5B, a setting history 510 is displayed. FIG. 5C illustrates a home screen displayed after a copy job is executed with settings different from the setting history 510 in the state of FIG. 5B. The setting history 510 and a setting history 514 are rearranged and displayed in descending order (reverse chronological order) of the execution date and time of the job. Here, since the setting history 510 is a history older than the setting history 514, the setting history 510 is displayed below the setting history 514. FIG. 5D illustrates a home screen displayed after a transmission job is further executed in the state of FIG. 5C. Since a setting history 515 corresponds to an application different from those of the setting histories 510 and 514, the setting history 515 is displayed with an application icon different from those of the setting histories 510 and 514. FIG. 5E illustrates a home screen displayed after the user presses the setting history 510 to call up the settings thereof, and then executes a job without changing the settings in the state of FIG. 5D. FIG. 5F illustrates a screen displayed when the user long-presses (i.e., presses and keeps the state for a predetermined time period or longer) the setting history 514 in FIG. 5E. FIG. 5G illustrates a home screen displayed after the “pinning” button 518 is pressed in FIG. 5F. FIG. 5H illustrates a screen displayed when the pinning of the pinned setting history in FIG. 5G is canceled. Upon detecting the long press on the pinned setting history, the image processing apparatus 1 displays the context menu 517. The context menu 517 in this case includes a “cancel pinning” button 522, the “register in menu” button 519, and the “delete” button 520. Upon detecting the pressing of the “cancel pinning” button 522 by the user, the image processing apparatus 1 cancels the pinning of a button ID corresponding to the pinned setting history, and sorts and displays the setting histories in reverse chronological order of the job execution time in the integrated history 509.

	In particular, the closest applied reference of Kawanishi fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1. Additionally, secondary prior art of Inoue does not remedy the deficiencies required by claim 1 as follows:
	“receive a print job from an information processing apparatus;
	store the received print job in a storage device in association with identification information of a user;
	perform a log-in process of a user;
	identify at least one print job stored in association with user identification information of the user who is logged in the image processing apparatus; and
	control the operation device to display, depending on a number of the identified at least one print job without a user instruction, one of a first object and a second object on a function selection screen displayed when the user is logged in, 
	wherein the first object is an object for instructing an execution of the at least one print job without displaying a list of the at least one print job, and 
	wherein the second object is an object for instructing a display of the list of the at least one print job.”, since both Kawanishi and Inoue fails to provide a controlling of display device with first and second object settings based on a number of print jobs without a user instruction when the user is logged in as suggested by independent claim 1. 
	
6.	Therefore, whether taken individually or in combination, the prior arts of Kawanishi and/or Inoue fails to explicitly teach the claimed limitation(s) as required by independent claim 1.

7.	Independent claim(s) 6 and 7 are essentially the same as Independent Claim 1 and refers to “A control method” and “A non-transitory computer-readable medium”; and is therefore allowed for the same reasons as applied to Independent Claim 1 above.

8.	It follows that dependent claims 3-5 and 8-10 are inherently allowable for their respective dependency on allowable base claims 1 and 6-7 as follows:

Regarding dependent Claim 3, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
	[The image processing apparatus according to claim 9, wherein the predetermined number is a number of the print jobs which are capable of being performed according to designation of the first object by the user.]

Regarding dependent Claim 4, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
	[The image processing apparatus according to claim 1, wherein 
	in a case where a print job corresponding to a function restriction set in the image processing apparatus is included in the print jobs stored in association with the identification information of the user, the second object is displayed in preference to the first object on the function selection screen displayed on the operation device, and 
	the function restriction set in the image processing apparatus is a restriction of performance of the print job having a print setting of prohibiting use by the user.]

Regarding dependent Claim 5, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
	[The image processing apparatus according to claim 1, wherein the one or more processors further execute the set of instructions to:
	control the operation device to display the list of the print jobs stored in association with the identification information of the user, according to designation of the second object; and
	perform a print job selected from the list of the print jobs, according to a performance instruction from the user.]

Regarding dependent Claim 8, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
	[The image processing apparatus according to claim 9, 
	wherein the function selection screen comprises a plurality of pages, and 	wherein, in a case where the number of the at least one print job stored in association with the user identification information of the user exceeds the predetermined number, the operation device is controlled not to display the first object on a first page of the function selection screen and to display the first object on a second page or later of the function selection screen.]

Regarding dependent Claim 9, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
 	[The image processing apparatus according to claim 1, 
	wherein the first object is displayed on the function selection screen without displaying the second object in a case where a number of the identified at least one print job does not exceed a predetermined number, and 
	wherein the second object is displayed on the function selection screen without displaying the first object in a case where a number of the identified at least one print job exceeds the predetermined number.]

Regarding dependent Claim 10, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
	[The image processing apparatus according to claim 9, wherein the predetermined number is a predetermined upper limit number.]


9.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677